                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   AVERILL TUPOU, individually and on behalf                CASE NO. C19-0982-JCC
     of all others similarly situated,
10
                                                              MINUTE ORDER
11                              Plaintiff,
                v.
12
     JEFFERSON CAPITAL SYSTEMS, LLC,
13
                                Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            The parties have filed a stipulation regarding the voluntary dismissal of this case (Dkt.
18
     No. 15). Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this stipulation is self-
19
     executing, and this action is DISMISSED with prejudice and without an award of costs or
20
     attorney fees to either party. The Clerk is directed to CLOSE this case.
21
            DATED this 22nd day of October 2019
22

23                                                           William M. McCool
                                                             Clerk of Court
24

25                                                           s/Tomas Hernandez
                                                             Deputy Clerk
26




     MINUTE ORDER
     [CASE #]
     PAGE - 1
